ACCEPTED
                                                                                                         14-15-00059-CV
                                                                                         FOURTEENTH COURT OF APPEALS
                                                                                                      HOUSTON, TEXAS
                                                                                                   8/21/2015 12:42:56 AM
                                                                                                   CHRISTOPHER PRINE
                                                                                                                  CLERK

                                       NO. 14-15-00059-CV

                                               IN THE
                                                                                     FILED IN
                                                                              14th COURT OF APPEALS
                             FOURTEENTH COURT OF APPEALS                         HOUSTON, TEXAS
                                                                              8/21/2015 12:42:56 AM
                                     AT HOUSTON, TEXAS
                                                                              CHRISTOPHER A. PRINE
                                          ________                                     Clerk

                                         ELBERT DAVIS,
                                            Appellant

                                                  V.

                          EBBIE LOVING d/b/a A-K-A BAIL BONDS,
                                        Appellee


  APPELLANT'S MOTION FOR LEAVE TO FILE MOTION TO EXTEND TIME TO
                          FILE THE BRIEF


TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:


        Appellant, Elbert Davis, under the authority of Tex.R.App.P. 10.5(b) asks the court to

extend time to file the brief.

        1.      Appellee's brief was due on or about August 5, 2015.

        2.      Appellee requested an additional sixteen (16) days to file the brief, that is, an

extension of time until August 21, 2015.

        3.      This is Appellant's first Request for an extension of time to file the brief.

        4.      Appellee needs additional time to file the brief because Appellant's counsel is a

solo-practitioner and had a strenuous schedule.

        5.      For these reasons, Appellee asks the Court to grant an extension of time to file

the brief in this cause to August 21, 2015.
Respectfully submitted,


/s/ Kurt G. Clarke
______________________________
Kurt G. Clarke
SBN: 04316720
6200 Savoy Drive, Suite 458
Houston, Texas 77036
Tel: (713) 779-5500
Fax: (713) 779-6668
E-mail: kgclaw@aol.com
Attorney for Appellant
                                CERTIFICATE OF SERVICE

       I hereby certify that on this the 20th day of August, 2015 a true and correct copy of the

above and foregoing instrument was forwarded to the following:

       Eddie Gomez
       Eddie Gomez, P.C.
       Great Southwest Building
       1314 Texas Ave., Ste. 1500
       Houston, Texas 77002
       (713) 653-3867             Office
       (713) 222-0252             Fax
       egomez@gomezlawpc.com Email
       Counsel for Appellee




                                                                /s/ Kurt G. Clarke
                                                              _____________________________
                                                              Kurt G. Clarke